Citation Nr: 0923091	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  05-08 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for Posttraumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1962 until 
April 1966 and from November 1966 until November 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Albuquerque, 
New Mexico.


FINDINGS OF FACT

1.  There is credible supporting evidence suggesting the 
incurrence of an in-service stressor.

2.  The Veteran's diagnosed PTSD is due to the same in-
service stressor.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.304, 3.304(f), 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting, in full, the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

Relevant Laws and Regulations 

The Veteran is claiming entitlement to service connection for 
PTSD and, to that end, the Board has reviewed all of the 
evidence in the Veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record. Indeed, the Federal Circuit has 
held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the Veteran's claim.

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, __ F.3d __ (C.A. Fed. 2009) 
(March 5, 2009).  The absence of any one element will result 
in the denial of service connection. Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006).

Service connection for posttraumatic stress disorder requires 
(1) medical evidence diagnosing the condition in accordance 
with § 4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred. 

Regarding the question of the occurrence of an in-service 
stressor to support the diagnosis of posttraumatic stress 
disorder, the evidence necessary to establish the occurrence 
of an in-service stressor varies depending on whether or not 
the Veteran engaged in combat with the enemy.  Gaines v. 
West, 11 Vet. App. 353, 358 (1998).

If it is determined through military citation or other 
supportive evidence that a Veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
Veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to the actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b) (2008); 38 C.F.R. § 3.304(d), (f) (2008).

Where a determination is made that the Veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the Veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such a 
case, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed in-service stressor.  Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

Factual Analysis

The Veteran contends that he is entitled to service 
connection for PTSD.  More specifically, he contends that in 
1963, on the night President Kennedy was assassinated, his 
unit was awakened, outfitted for combat and transported 
toward the East German border because the entire European 
command was on full alert to thwart possible Soviet 
incursions during the confusion.  He stated that he was left 
at an abandoned industrial warehouse and told to guard the 
area.  He indicated that he waited with one canteen of water, 
no food, no barracks, and no communication with anyone for 
four days.  He attributes his PTSD to this experience.

As an initial matter, the Board notes that the Veteran has 
not alleged that PTSD is the result of participation in 
combat with the enemy.  Therefore, the combat provisions of 
30 U.S.C.A. § 1154 (2008) are not applicable.

Service personnel records show that the Veteran was a 
clarinet player with the 19th U.S. Army Band and the 7th Army 
Band.  

Air Force personnel records also indicate that the Veteran 
met a discharge board in 1970.  The Board found that the 
Veteran had committed indecent exposure and recommended a 
general discharge, which was subsequently carried out.

The Board notes that service treatment records reflect no 
psychiatric complains or treatment.  Service treatment 
records for the Veteran's first period of service are 
negative for any diagnosis, complaint, or abnormal finding 
pertaining to his psychiatric health.  An October 1964 entry 
states "marriage counsel."  

On separation from the Army in February 1966, the Veteran 
denied frequent trouble sleeping, frequent or terrifying 
nightmares, and depression or excessive worry.  Clinically, 
he was found to be psychiatrically normal and qualified for 
separation.  

On enlistment into the Air Force in October 1966, the Veteran 
denied frequent trouble sleeping, frequent or terrifying 
nightmares, and depression or excessive worry.  Psychiatric 
examination at that time was normal.  

The first record of psychiatric abnormalities was documented 
in a VA general medical examination in January 2003, in which 
the examiner indicated that the Veteran appeared to be 
depressed.  He recommended that the Veteran be seen by mental 
health.  In May 2003 the Veteran underwent a VA examination 
in which the Veteran indicated that he first began to 
experience symptoms of depression following separation from 
active service.  The examiner noted rule out PTSD.  The 
Veteran was subsequently diagnosed with PTSD in July 2003 
following a VA examination.  Diagnosis of PTSD was confirmed 
in a November 2008 VA examination.

Next, the Board finds that the current diagnosis of PTSD is 
based on claimed stressors related to his military service.  
Specifically, in the November 2008 VA examination, the 
primary stressor that the examiner identified as associated 
with his PTSD was the aforementioned incident in which the 
Veteran was left alone for four days to guard an abandoned 
factory facility.  Therefore, the Board finds that the 
diagnosis of PTSD is based on an in-service stressor.

Having determined that the appellant has a current diagnosis 
of PTSD based on an in-service stressor, the Board will 
consider whether there is credible supporting evidence that 
the claimed in-service stressor occurred.  The Court has held 
that the corroboration of every detail, including the 
Veteran's participation in the claimed stressor, is not 
required.  See Suozzi v. Brown, 10Vet. App. 307 (1997).

In December 2005, the U. S. Army & Joint Services Records 
Research Center (JSRRC) reported that a request on behalf of 
the Veteran had not been researched because a valid stressor 
was not provided.  It noted that JSRRC could not determine 
whether the Veteran was sent on temporary missions to guard 
an area or that he was left without food, water, or shelter 
to guard buildings and warehouses.

In July 2006 the Veteran submitted two statements from former 
Army colleagues.  One related that after the Kennedy 
assassination the band members were tasked as guards and 
moved to unknown locations.  Another stated that the 7th Army 
had gone on high alert and that band members were tasked as 
guards, put in trucks, and taken to unknown locations in the 
forest.

A November 2006 letter from a former Army colleague relates 
that their unit went on alert and that they were outfitted 
for a security guard detail.  He stated that he was assigned 
to a command center at Geislingen and was posted at an 
interior doorway.  He indicated that he did not know where 
the others were sent or for how long.

In light of the Veteran's statements and the supporting 
statements by former Army colleagues, the Board accepts some 
aspects of the reported stressor pertaining to the period 
following the assassination of President Kennedy.  

In a Supplemental Statement of the Case sent to the Veteran 
in March 2009, the AMC indicated that the alleged stressor 
was not credible and so any opinions of the November 2008 VA 
examiner were "irrelevant, as it they are predicated on non-
fact."  Specifically the AMC points to an April 2006 
statement submitted by the Veteran in which he describes the 
stressor in question.  The Veteran stated that from March 
1963 to April 1966 he was stationed with the 7th Army Band 
and that shortly after arriving at the 7th Army Headquarters 
he was issued a security clearance and the 7th Army Band was 
given a secondary mission to guard the 7th Army Headquarters.  
He also indicates that on the night of November 22, 1963 he 
"was issues an M-16 rifle" and orders to guard an abandoned 
factory complex, where he was left at dawn on November 23, 
1963.

The AMC contends that at the time of the alleged incident 
"the M-16 was still undergoing field trials at Aberdeen and 
in Vietnam," and that the first such weapons to enter combat 
were not distributed Army-wide until 1967.  The AMC goes on 
to state that "[p]resumably, if the . . . guard duty was so 
traumatic as to cause psychopathological recollection, [the 
Veteran] would be able to recollect the type of rifle issued.  
This is particularly true in light of the wholesale 
difference in function and design between the then-prototype 
M-16 and the numerous rifles actually in use in 1963."

The Board has considered the AMC's reasoning and finds it to 
be unpersuasive.  As discussed above, the Board has accepted 
that the events which the Veteran described did in fact 
occur.  In addition to the numerous first-hand accounts 
submitted by others, the Board points to a personnel record 
signed in August 1963 which confirms that the "[s]econdary 
mission of this unit is to perform duties as Security Guard 
for 7th Army Headquarters, this requires a SECURITY 
CLEARENCE."  The evidence reflects, and the Board accepts, 
that the event occurred as described by the Veteran, and the 
mere fact that the he did not correctly identify a weapon 
issued to him 43 years prior, is meaningless.  The type of 
weapon which the Veteran was issued does not affect the 
character of the stressful event which precipitated his PTSD.  
It is the happening of the event, not the particular rifle, 
on which a proper analysis must be based.

Accordingly, in weighing the evidence of record, the Board 
concludes that service connection for PTSD is warranted in 
light of the medical diagnosis for PTSD based on in-service 
stressors and corroboration of the claimed stressors. 


ORDER

Service connection for PTSD is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


